IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,975


EX PARTE JOSE YBARRA DOMINGUEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM PECOS COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony offense
of capital murder, and punishment was assessed at life imprisonment.  Applicant appealed, and
his conviction was affirmed. Dominguez v. State, No. 08-98-00224-CR (Tex. App. -- El Paso,
delivered July 19, 2001, no pet.).
	Applicant contends that he was denied an opportunity to file a petition for discretionary
review because his appellate attorney did not timely notify him that his conviction had been
affirmed or that he could seek discretionary review.  The trial court, based upon an affidavit
from appellate counsel, recommended that relief be granted.  The record supports that
recommendation.
	Habeas corpus relief is granted, and Applicant is granted leave to file an out-of-time
petition for discretionary review from his conviction in cause number 2032-A from the 112th
Judicial District Court of Pecos County.  Applicant is ordered returned to the point at which
he can file a meaningful petition for discretionary review.  For purposes of the Texas Rules of
Appellate Procedure, all time limits shall be calculated as if the Court of Appeals' decision had
been rendered on the day the mandate of this Court issues.  We hold that should Applicant
desire to seek discretionary review, he must take affirmative steps to see that his petition is
filed in the Court of Appeals within thirty days of the date the mandate of this Court has issued.
 
DELIVERED: July 28, 2004
DO NOT PUBLISH